Citation Nr: 1212179	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for ligamentous instability of the right ankle.

2.  Entitlement to a rating in excess of 10 percent for residuals of right tibia fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In a letter dated two days later, the RO in Detroit, Michigan notified the Veteran of the determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Detroit RO.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's appeal.  The appeal was previously remanded in June 2010 for further development, to include providing the Veteran with notification of what information and evidence was necessary to establish a claim for an increased rating and to afford him an additional examination.  The Veteran was provided notification regarding increased ratings in July 2010 and was afforded a VA examination in July 2010.  The case has now been returned to the Board.

The Veteran's Virtual VA claims file indicates that he had a VA examination in October 2011 in connection with a service connection claim for his left knee as secondary to the service-connected residuals of right tibia fracture.  A copy of the November 2011 rating decision denying that issue is included in the Virtual VA file, but a copy of the October 2011 examination is not included.  Also, the hard copy of the claims file returned to the Board following the AMC's development of the issues on appeal does not contain a copy of the October 2011 examination.  

It is not clear from the November 2011 rating decision's description of the October 2011 VA examination whether it contains findings pertinent to the issues of increased ratings for the right ankle and right tibia presently before the Board.  Therefore, as a VA record, and absent evidence that the examination does not contain pertinent information regarding the right ankle and right tibia disabilities, the Board finds that a remand is necessary to accord the agency of original jurisdiction an opportunity to obtain a copy of the October 2011 examination report and to associate the document with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Also, as a remand is necessary, the Board finds that the Veteran should be afforded a new VA examination.  In this regard, as noted in the June 2010 Remand, a May 2006 VA examination showed instability of the Veteran's right knee.  However, the examiner did not provide any opinion relating the instability of the knee to the Veteran's service-connected residuals of right tibia fracture.  Further, the July 2010 examination report indicates that the Veteran did not have right knee instability at that time.  In a statement received in July 2011, the Veteran continued to assert that an increased rating was warranted for his residuals of right tibia fracture because of the instability of the right knee shown at the May 2006 examination.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine whether he does have instability.  Even if no instability is found, an opinion should be provided as to whether any subjective complaints of instability of the right knee (including those made at in May 2006) are residuals of the right tibia fracture or are secondary to the service-connected right ankle disability.  The Board is cognizant that the Veteran may be entitled to a separate or increased rating based on instability of the right knee, even if only for a staged rating period.  In other words, although no instability was shown in July 2010, there is still a possibility that the instability shown in May 2006 is a residual of the right tibia fracture or is secondary to the right ankle disability, and a staged rating under the diagnostic code used to rate instability may be warranted.

Also, it appears that the Veteran receives continuous treatment from the VA Community Based Outpatient Clinic (CBOC) in Gaylord, Michigan.  The claims file contains records dated through May 2006.  On remand, therefore, any additional recent treatment records pertaining to the Veteran's right ankle and tibia from the VA CBOC in Gaylord, Michigan since May 2006 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent post-service right ankle and right tibia treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VA CBOC in Gaylord, Michigan since May 2006 (including the report of the examination conducted in October 2011).  In addition, the Board is interested in the report of a private examination of the Veteran's knee by Dr. Al Kowalski in April 2010 and pertinent records of the Veteran's private primary care physician, Dr. Gustav Lo.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected ligamentous instability of his right ankle and residuals of right tibia fracture.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected ligamentous instability of the right ankle and residuals of right tibia fracture should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the right ankle and right knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

a) Further, for the right ankle, the examiner should opine as to whether the Veteran has any ankylosis or deformity (including malunion) associated with this service-connected disability.  

b) For the right tibia, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

i) If objective evidence of instability of the right knee is found, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) a residual of the service-connected right tibia fracture or is proximately due to or the result of the service-connected right ankle ligamentous instability.

ii) Even if no objective evidence of instability is found, the examiner should opine as to whether the Veteran's subjective complaints of right knee instability (as noted at the May 2006 VA examination) are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) a residual of the service-connected right tibia fracture or are proximately due to or the result of the service-connected right ankle ligamentous instability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

